Luke, J.
The defendant was charged with having and possessing intoxicating liquors in violation of the law. The witness testified that the defendant possessed one barrel of‘“buck,” which is made from corn, syrup, and water, and that “buck” was intoxicating. It makes no difference by what name an intoxicant may be known, tlie question is whether the liquid is an intoxicant. *393The defendant’s evidence to the effect that the liquid was just for hog feed was not believed by the jury. The charge of the court was full and fair, and the conviction of the defendant was not without evidence to support it. For no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.